--------------------------------------------------------------------------------

EXHIBIT 10.5
 
Network Equipment Technologies, Inc.
 
CHANGE OF CONTROL AGREEMENT
 
THIS CHANGE OF CONTROL AGREEMENT (the "Agreement") is entered into as of
                     , 2010 by and between Network Equipment Technologies, Inc.
(the "Company"), and                                         (the “Executive”).
 
1.             Definitions.
 
(a)           Change in Control and Corporate Transaction.  For all purposes
under this Agreement, “Change in Control” and “Corporate Transaction” will have
the same meaning as the defined term in the Company’s 1993 Stock Option Plan.
 
(b)           Good Reason.  For all purposes under this Agreement, “Good Reason”
means that the Executive: (i) has incurred a material reduction or alteration in
his or her authority, status or responsibility; (ii) has incurred a material
reduction in his or her “base compensation”; or (iii) [except in the case of the
Company’s Chief Executive Officer] has been notified that his or her principal
place of work will be relocated to a location that would increase by 25 miles or
more the distance from the Executive’s then current residence to his or her
principal place of work.
 
(c)           Base Compensation.  For purposes of this Agreement, “Base
Compensation” means annualized base salary as reflected in the Company’s payroll
records as of the effective date of this Agreement and as may be subsequently
adjusted upward for increases.
 
(d)           Cause.  For all purposes under this Agreement, “Cause” means: (i)
a willful act by the Executive which constitutes misconduct or fraud and which
has a material adverse effect on the Company; or (ii) conviction of a felony
crime.  No act, or failure to act, by the Executive will be considered “willful”
unless committed without good faith and without a reasonable belief that the act
or omission was in the Company’s best interest.
 
(e)           Disability.  For all purposes under this Agreement, "disability"
will have the same meaning as under the Company’s Long-Term Disability Plan.
 
2.             “Double Trigger” Benefits.  If a Change in Control or Corporate
Transaction occurs with respect to the Company, and within the first twelve (12)
month period after such occurrence, the Executive either voluntarily resigns his
or her employment for Good Reason, or his or her employment is terminated by the
Company for any reason other than Cause or Disability, then the Company shall
provide the following severance benefits to the Executive, subject to execution
and delivery by Executive of the Company’s standard form of release agreement:
 
(a)           Incentive Programs.  The Executive shall become fully vested in
all awards heretofore or hereafter granted to him or her under all stock option,
stock appreciation rights, restricted stock, phantom stock or similar plans or
agreements of the Company regardless of any provisions in such plans or
agreements that do not provide for full vesting.  (To the extent that such plans
or agreements provide for full vesting on the same or an earlier date than this
Agreement, such plans or agreements shall prevail.)  In addition, all vested
awards will be exercisable for one (1) year from the date of their full vesting
or on the date the vested awards expire, whichever is sooner.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Salary.  The Company shall pay Executive an amount equal to one
year of Base Compensation.
 
(c)           Other Benefits:  The Company shall pay premiums for, or otherwise
provide for, officer-level medical, dental, life and disability insurance for
one year following the date of termination of employment.
 
3.             Benefits upon Termination during Pendency.  Executive shall be
entitled to the benefits provided in Section 2 above in the event that the
Company terminates the Executive's employment for any reason other than Cause or
Disability or if the Executive voluntarily resigns for Good Reason in connection
with an impending Change in Control or Corporate Transaction.  The Company's
Board shall determine in good faith whether such a termination or resignation is
occurring in connection with an impending Change in Control or Corporate
Transaction.  However, such a termination or resignation will in any event be
deemed to be in connection with an impending Change in Control or Corporate
Transaction if the termination or resignation (i) is required by the merger
agreement or other instrument relating to such Change in Control or Corporate
Transaction or (ii) is made at the express request of the other party to the
transaction constituting such Change in Control or Corporate Transaction.
 
4.             Successors.
 
(a)           Company’s Successors.  The Company will require any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets, by an agreement in substance and form
satisfactory to the Executive, to assume this Agreement and to agree expressly
to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform it in the absence of a succession.  The
Company’s failure to obtain such agreement prior to the effectiveness of a
succession will constitute Good Reason under Section 1(b) for the Executive to
terminate his or her employment.  For all purposes under this Agreement, the
term “Company” will include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Subsection (a) or which becomes bound by this Agreement by operation of law.
 
(b)           Executive’s Successors.  This Agreement and all rights of the
Executive under this Agreement will inure to the benefit of, and be enforceable
by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
5.             Parachute Payment Limitation.  Except as otherwise provided in an
agreement between Executive and the Company, if any payment or benefit Executive
would receive hereunder (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in a manner necessary to provide Executive with the greatest
economic benefit.  If more than one manner of reduction of payments or benefits
necessary to arrive at the Reduced Amount yields the greatest economic benefit,
the payments and benefits shall be reduced pro rata.
 
 
 

--------------------------------------------------------------------------------

 
 
6.             Miscellaneous Provisions.
 
(a)           Notice.  Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Executive, mailed
notices will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
 
(b)           Modification, Waiver, or Discharge.  No provision of this
Agreement will be modified, waived or discharged unless the modification, waiver
or discharge is agreed to in writing and signed by the Executive and by an
authorized officer of the Company (other than the Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party will be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
 
(c)           Whole Agreement.  This agreement represents the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
integrates any prior agreements regarding the subject matter hereof.  No
agreements, representations or understandings (whether oral or written and
whether express or implied) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter hereof.
 
(d)           No Setoff; Withholding Taxes.  There will be no right of setoff or
counterclaim, with respect to any claim, debt or obligation, against payments to
the Executive under this Agreement.  All payments made under this Agreement will
be subject to reduction to reflect taxes required to be withheld by law.
 
(e)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
California.
 
(f)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
 
(g)           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, will be settled by arbitration in San
Francisco in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  Discovery will be permitted to the same extent as in a
proceeding under the Federal Rules of Civil Procedure, including (without
limitation) such discovery as is specifically authorized by section 1283.05 of
the California Code of Civil Procedure, without need of prior leave of the
arbitrator under section 1283.05(e) of such Code.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  All fees and expenses of the arbitrator and such Association and
attorney fees will be paid as determined by the arbitrator.
 
(h)           No Assignment.  The rights of any person to payments or benefits
under this Agreement will not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Subsection (h) will be void.
 
7.             Effective Date and Term of Agreement.  This Agreement is
effective on the date written above and will continue in effect until the
Company gives one (1) year’s written notice of cancellation; provided, that,
notwithstanding the delivery of any such notice, this Agreement will continue in
effect for a period of one (1) year after a Change in Control or Corporate
Transaction, if such transaction(s) occurs during the term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

  EXECUTIVE:                   NETWORK EQUIPMENT TECHNOLOGIES, INC.          
By:
     
President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------